Title: Report on Maritime Prizes, [26 June–10 July] 1782
From: Wharton, Samuel,Madison, James
To: 


Editorial Note
Congress appointed the above committee on 21 June, after listening to a letter to President Hanson written the day before by Robert Morris, agent of marine (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 344, n. 2; NA: PCC, No. 137, I, 559–66). Morris pointed out that although the U. S. frigate “Deane,” commanded by Samuel Nicholson, had captured during April and May 1782 a total of five British naval vessels, privateers, and merchantmen, the money accruing to the treasury from these prizes would equal only about one-half of what it had cost the United States to make this successful cruise possible by outfitting the frigate and paying the wages of her officers and crew. On the other hand, the same ordinances of Congress which restricted the United States to so small a return from these captures assured to the complement of the frigate a handsome bonus in prize money and bounties (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., III, 386–87; IV, 36–37; VI, 954; XIX, 314–16; XXI, 1153–58; XXII, 10–11).
In Morris’ view, the intent of Congress in providing these generous rewards had been to encourage American sailors to attack and conquer the enemy’s armed vessels “of equal or superior force.” The prizes of the “Deane,” on the contrary, were “taken with no other trouble than what attended the chase, nor any other risque than the firing of one or two of the frigates guns, as a signal for the prizes to haul down their colours.” For this reason and to make “the expense of supporting the marine” less burdensome, Morris suggested that hereafter the United States keep one-half of the prize money, except in instances of unusual heroism when Congress should decide to give officers and crew a special award in the form of a larger percentage of the net return from a captured ship.
JM’s membership on the Board of Admiralty between 22 March and 6 June 1780 and his subsequent interest in maritime affairs probably account for his appointment to the present committee (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (4 vols. to date; Chicago, 1962——)., II, 4, and n. 2; III, 25, n. 27; 217, editorial note; 218–19, and nn.; 236, editorial note). In August and September 1781, when suggesting changes to the proposed congressional ordinance on captures at sea, JM evidently had not foreseen the inequities that were now being pointed out by Morris (ibid., III, 237–41, and nn.).
 

[26 June–10 July 1782]

An Ordinance for the better distribution of prizes in certain cases.
Be it ordained by the United States in Congress Assembled that so much of the Ordinance entitled “An Ordinance ascertaining what captures on water shall be lawful,” as ordains that upon the capture of a vessel commissioned as a man of war or a privateer, by any of the Vessels of war of the United States of America, the whole of the property condemned shall be adjudged to the Captors, be and the same is hereby repealed; and that in all such cases of capture;
And Be it further ordained by the authority aforesaid that the Resolution of the 15th. of Nov. 1776 giving to the Commanders, officers & men of ships or Vessels of war, a bounty for every cannon, and for every man belonging to British Ships or vessels of war, captured by them, be & the same is hereby repealed.
Done by the U. S. in Congress Assembled &c
